Citation Nr: 1129352	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-44 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, claimed as due to exposure to asbestos.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claims for service connection for esophageal cancer as due to exposure to asbestos, for an acquired psychiatric disorder as secondary to a service-connected disorder, and for TDIU.  

The Board notes that the Veteran's current claim of service connection for an acquired psychiatric disorder was originally raised as a general claim for a mental health disorder.  See the Veteran's October 2009 claim.  The Veteran was previously denied service connection for a personality disorder in December 1976, under the provisions prohibiting service connection for a personality disorder.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  As such, if this was a request for service connection for a previously denied condition, the Veteran would first have to submit new and material evidence sufficient to reopen the claim under 38 C.F.R. § 3.156.  See also 38 U.S.C.A. § 5108 (West 2002).  As such, at that time of the December 1976 decision the Veteran had been diagnosed with a "Passive-Aggressive personality."  See the March 1976 service treatment record (STR) and November 1976 VA psychiatric examination.  

However, the Veteran began treatment for depression in August 2009, with a diagnosis of major depression at the time of an October 2009 VA psychiatric examination.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a claim based on a new mental disorder, taken either alone or in combination with a prior diagnosis of a related mental disorder, is a new claim.  See Ephraim v. Brown, 82 F.3d 399, 401-402 (1996); see also Boggs v. Peake, 520 F.3d 1330, 1334 (2008).  Therefore, under the law articulated by the Federal Circuit Court, the Board concludes that with the new diagnosis evident after the December 1976 rating decision, the Veteran's claim for an acquired psychiatric disorder is properly treated as a new claim for service connection for an acquired psychiatric disorder.  

The Board considers the Veteran's claim for service connection for an acquired psychiatric disorder broadly, as encompassing all current psychiatric disorders evident in the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Additionally, while the Veteran perfected an appeal of the April 2009 rating decision that denied an increased rating for his service-connected right shoulder, he indicated his wish to withdraw his appeal regarding this issue in a written statement dated in October 2010.  38 C.F.R. § 20.204.  Therefore, that issue is not in appellate status.

In written correspondence in March 2011, the Veteran directly submitted to the Board additional evidence regarding the nature of his esophageal carcinoma.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran has signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c).  Thus, there is no requirement for a remand to the AOJ for initial consideration of the new evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of service connection for an acquired psychiatric disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran currently experiences esophageal cancer.

2.  The probative medical evidence of record weighs against any connection between the Veteran's current esophageal cancer and any in-service exposure to asbestos.  

3.  The facts in this case are not so complex as to require obtaining an opinion from an independent medical expert as to whether the Veteran has esophageal cancer, claimed as due to in-service exposure to asbestos or any other matter raised by this case.


CONCLUSIONS OF LAW

1.  Esophageal cancer was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  An advisory medical opinion from an independent medical expert is not warranted.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the AOJ to the Veteran dated in June 2010.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for esophageal cancer, including as due to exposure to asbestos; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the December 2009 and June 2010 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the August 2010 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), VA treatment records, complete Social Security Administration (SSA) records, and a VA medical examination regarding the nature and etiology of his esophageal cancer.  The Veteran has submitted personal statements, and private medical evidence.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  

The Board notes that a June 2010 record indicates that the AOJ requested from the National Personnel Records Center (NPRC) any records of exposure to asbestos during the Veteran's military service.  A July 2010 response indicates that the requested records have been mailed; however, it does not appear that these records were received by the AOJ.  The AOJ did obtain the Veteran's DD Form 214, which indicates his service as a "921-Firemen."  In this regard, VA is generally required to obtain records that the claimant adequately identifies and authorizes VA to obtain, including service personnel records (SPRs).  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. §  3.159(c)(2).  Relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) citation omitted.  In this case, the medical opinions of record, including the May 2010 VA medical examination have conceded in-service asbestos exposure, but, as discussed below, the weight of the medical evidence indicates that the Veteran's esophageal cancer is not related to any conceded in-service asbestos exposure.  Id.  Consequently, further search for evidence of the already conceded exposure to asbestos is irrelevant, and would only result in delay of final adjudication of the Veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, the Board is satisfied that all relevant evidence identified by the Veteran has been secured.  38 U.S.C.A. § 5103A.

The Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this instance, the Veteran was provided with a VA medical examination in May 2010.  At that time, the VA medical examiner conceded the Veteran's history of in-service exposure to asbestos, reviewed the history of his treatment for esophageal cancer, and provided an opinion indicating that the Veteran's esophageal cancer was unrelated to any such exposure.  The examiner based this on the other prominent risk factors evident from the medical and lay history reviewed.  

The Veteran has indicated his belief that the VA medical examiner is not well qualified to render an opinion and that the Board should obtain an independent medical opinion under the terms of 38 C.F.R. § 3.328.  See the Veteran's September 2010 notice of disagreement (NOD).  First, in this instance, the May 2010 VA medical examination and opinion were provided by a medical doctor, who, as such, is qualified to render an expert medical opinion.  See 38 C.F.R. § 3.159(a)(1).  Second, while it is true that an independent medical opinion may be requested when such an opinion is warranted due to the "medical complexity or controversy" involved in a pending claim.  38 U.S.C.A. § 7109(a); 38 C.F.R. §§ 3.328(a), 20.901(d).  However, as related below, although the record contains contradictory medical evidence, the medical evidence of record is sufficient to allow the Board to resolve the Veteran's claims at this time.  Therefore, the Board concludes that the Veteran's claims do not present medical complexity or controversy sufficient to warrant obtaining an opinion from an independent medical opinion for resolution of the matters on appeal.  Id.  As such, the VA medical examination provided both the opinion required by the Board's remand, and satisfied the obligation of the VA to provide a medical opinion that is adequate for rating purposes, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, including malignant tumors, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Esophageal Cancer, to Include as Due to Exposure to Asbestos

In this case, the Veteran claims service connection for esophageal cancer due to exposure to asbestos during his military service.  See the Veteran's November 2008 claim.  Specifically, the Veteran has indicated that during a portion of his Naval service he performed duties "repairing 'engineering' equipment," which involved removing asbestos insulation from pipes and flanges.  See the Veteran's September 2010 NOD.  

The VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fireproofing materials, and thermal insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (c).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).  As such, the guidelines indicate that the VA is to develop any evidence of asbestos exposure before, during, and after service.  

It should be noted that the pertinent parts of the Manual on service connection in asbestos-related cases do not create a presumption of exposure to asbestos solely from shipboard service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In this instance, the Veteran's VA medical treatment records indicate that he began receiving treatment due to difficulty swallowing food in January 2008, and he was subsequently diagnosed with esophageal cancer in May 2008.  The Veteran has also submitted private treatment records dated in October 2009 and March 2011, from S. Shroff, MD, and in October 2009 from J. Ferguson, MD, and Dr. J. Nieto; all of which indicate that the Veteran currently experiences esophageal cancer.  Finally, the May 2010 VA medical examination also indicated that the Veteran is currently experiencing esophageal cancer.  Therefore, the record clearly contains competent evidence of treatment for, and a diagnosis of, esophageal cancer, which may be considered for service connection including as due to asbestos exposure.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Therefore, to receive service connection, there must be competent evidence of a connection between any in-service asbestos exposure which the Veteran experienced and his current esophageal cancer.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 38 C.F.R. § 3.304(f); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In regards to the competent medical evidence of such a connection between the Veteran's esophageal cancer and any in-service exposure to asbestos, the Board is presented with two ambiguous opinions, one favorable medical opinion, and one unfavorable medical opinion.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran submitted private treatment records dated in October 2009 from Dr. Shroff and Dr. Ferguson, which indicate that the Veteran's current esophageal cancer may be connected to in-service asbestos exposure.  In other words, these two statements provide an equivocal opinion regarding any relationship of the Veteran's current disorder to any in-service asbestos exposure.  The Federal Circuit Court recently held that an equivocal medical opinion is a competent opinion and is not "non-evidence."  Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008).  Nevertheless, the Federal Circuit Court also indicated that such an opinion is insufficient to establish service connection.  Id. at 1298; citing Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir.1997); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Therefore, the ambiguous private opinions submitted by the Veteran are simply insufficient to allow the Board to grant service connection for the Veteran's current esophageal cancer.  

The Veteran has also submitted a positive opinion from Dr. Nieto dated in October 2009.  In this opinion, Dr. Nieto indicated that after a review of "the VA's documents on Asbestos exposure, Navy documents, taking his history and review of current condition, it is as likely as not that [redacted] Esophageal Cancer is related to Asbestos exposure in the Navy."  Dr. Nieto is a gastroenterologist, and as such is a qualified medical examiner; however, the probative value of this medical record is lessoned due to the failure of Dr. Nieto to provide the specific basis for his opinion and conclusions.  Simply stating that the opinion is based on the record without some further explanation does not allow the Board to review the underlying bases of the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  Nor has the Veteran submitted the documentation reviewed by Dr. Nieto beyond the documentation already of record.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the appellant, not a duty to prove her claim while the appellant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the failure of Dr. Nieto to provide any rationale or explanation to support his conclusion substantially reduces the probative weight of his opinion.  

In regards to the negative opinion, the Veteran was provided a VA examination in May 2010.  At that time, the examiner provided a thorough review of the Veteran's current disorder and its history, including conceding in-service asbestos exposure.  The examiner concluded that the Veteran's esophageal cancer was "less likely as not (less than 50/50 probability) caused by or a result of asbestos exposure."  In reaching this conclusion, the examiner noted that this type of cancer had been increasingly common in the last 3 decades, and that the main risk factors were "GERD [gastro-esophageal reflux disease], cigarette smoking, alcohol, obesity, and a diet low in fruits and vegetables.  This [V]eteran has 4 out of the 5 major risk factors.  He has GERD, tobacco usage, ETOH usage, and obesity."  As such, the May 2010 VA medical examination indicated that, based on the Veteran's risk factors, his esophageal cancer was likely due to other non-service related factors separate from any asbestos exposure that he may have experienced.  As such, the July 2010 VA medical examiner's opinion is based on a review of the evidence of record, and provides a rationale for the opinion reached, and is adequate for rating purposes.  See Nieves-Rodriguez; Stefl, supra.  This examination was provided by a qualified medical professional, and was provided by an examiner with no interest in the outcome of the Veteran's claim, lending greater probative weight to this opinion.  Finally, the Board notes that the examiner's conclusion is based on the probative medical evidence of record, as well as the VA examiner's review of other possible causes based on his medical knowledge and historic trends regarding the Veteran's esophageal cancer.  Therefore, the May 2010 VA examination is of greater probative weight than the positive medical opinion from Dr. Nieto; and the competent medical evidence of record weighs against any finding of service connection for the Veteran's esophageal cancer.  

Finally, the Board notes that the Veteran has indicated his belief that his esophageal cancer is due to his in-service asbestos exposure.  There is no evidence presented that the Veteran or his representative have the requisite training or experience necessary to render them competent to make such a determination.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of the Veteran's diagnosis, his statements with respect to diagnosis of esophageal cancer are of little or no probative value for providing a current or retrospectively diagnosing the etiology of his disorder.  Therefore, the Board concludes that the probative medical evidence of record indicates the Veteran's current esophageal cancer is not due to any in-service asbestos exposure.  

As indicated above, the first evidence of esophageal cancer dates from January 2008, over thirty years after his release from active military service.  There is no evidence of any diagnosis of or treatment for esophageal cancer during the Veteran military service.  As such, there is no evidence of relevant treatment of a chronic disorder during service or of continuity of symptomatology of the Veteran's esophageal cancer from his military service to the present.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for esophageal cancer, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for esophageal cancer is denied.


REMAND

In regards to the Veteran's claims for service connection for an acquired psychiatric disorder, to include as secondary to his service-connected disorders, and for TDIU, additional development of the evidence is required.  

First, although the AOJ sent the Veteran notice letter dated in June 2010 to comply with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), this letter only addressed the Veteran's claim for service connection for an acquired psychiatric disorder on a direct basis, but did not notify him of the elements necessary for a claim as secondary to or aggravated by his service-connected disorders.  Therefore, this letter did not completely address all of the theories of entitlement to service connection raised by the Veteran's claims and the evidence of record.  See Overton v. Nicholson, 20 Vet. App. 427, 443 (2006) (where the Court remanded a claim because the VCAA notice letter failed to specifically list tinea versicolor).  

Without proper notice, a remand is necessary to comply with the notification duties to the Veteran required under the VCAA.  The letter must satisfy the notification requirements of the VCAA by:  (1) informing him about the information and evidence not of record that is necessary to substantiate his claim for service connection for an acquired psychiatric disorder on a direct basis, as well as the information and evidence necessary to substantiate his claim as secondary to or aggravated by a service-connected disorder; (2) informing him about the information and evidence that VA would seek to provide; and (3) informing him about the information and evidence that he is expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the Veteran's VA treatment records on file only date to October 2010.  If he has since received additional relevant treatment, these records should be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (the VA is charged with constructive, if not actual, knowledge of evidence generated by the VA).

Third, the Veteran has argued that his current acquired psychiatric disorder is due to his esophageal cancer, but he also has argued that his acquired psychiatric disorder may be related to his service-connected left shoulder disorder.  See the Veteran's October 2009 claim.  The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

In this regard, the Veteran was provided with a VA psychiatric examination in April 2010.  At that time, the examiner concluded that the Veteran currently experiences a major depressive disorder, and indicated that this disorder had developed as secondary to his nonservice-connected esophageal cancer.  However, the examiner did not indicate if the Veteran's service-connected left shoulder disorder may also be a causal or aggravating factor for the Veteran's acquired psychiatric disorder.  When VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Unfortunately, although it will result in an additional delay in adjudicating the Veteran's claim, another remand is in order to provide full consideration of all potential theories of entitlement related to his currently diagnosed acquired psychiatric disorder.  As such, a remand is necessary for an addendum to the April 2010 VA psychiatric examination, to indicate if the Veteran's service-connected left shoulder disorder may cause or aggravate his current acquired psychiatric disorder.  

Since the award of service connection for an acquired psychiatric disorder could impact the Veteran's claim for TDIU under 38 C.F.R. §§ 3.341, 4.16, the Veteran's claim for TDIU is inextricably intertwined with claim for service connection for an acquired psychiatric disorder being remanded for further development.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  As such, the claim of entitlement to service connection for TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.	Send the Veteran corrective general VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to notify the Veteran and his representative as to any information not previously provided that is necessary to substantiate his claim for service connection for an acquired psychiatric disorder to include as secondary to or aggravated by the Veteran's service-connected left shoulder disorder, as well as what information or evidence the Veteran should provide, and what information or evidence that VA will attempt to obtain on his behalf.  

2.	Obtain all VA medical treatment records relevant to his acquired psychiatric disorder, dating from October 2010, as this is the most recent VA treatment record associated with the claims file.  If these records are unavailable, do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and must be associated with the claims file.  

3.	Arrange for the April 2010 VA psychiatric examiner, if available, to provide an addendum to the prior opinion.  The claims folder and a copy of this remand must be made available to the examiner for review.  The examiner must specifically answer the following questions:

A)	Is it at least as likely as not that the Veteran's currently acquired psychiatric disorder is caused by his service-connected left shoulder disorder?

B)	Is it at least as likely as not that the Veteran's acquired psychiatric disorder is aggravated beyond its natural progression by his service-connected left shoulder disorder?

C)	If so, to the extent possible, please identify the baseline level of the acquired psychiatric disorder (prior to aggravation) and the permanent, measurable increase in the severity of the acquired psychiatric disorder.

D)	Please provide a complete explanation for any conclusions provided.  If any of the above questions cannot be answered, please explain why.

	
	A further VA medical examination is not necessary in order to provide the requested opinion unless the April 2010 physician is unavailable, or deems another examination necessary to render the opinion requested.  If the April 2010 VA medical examiner is unavailable, a new examination is required to answer the above questions.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.  

4.	Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

5.	Readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder and for TDIU.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) that includes a summary of the evidence and discussion of all pertinent regulations.  Adjudication of the service connection claim for an acquired psychiatric disorder should consider the applicability of 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


